Title: To Benjamin Franklin from Sally Beckwith, 17 July 1782
From: Beckwith, Sally
To: Franklin, Benjamin


Sir
Convent St George Ghent July 17th 1782
The inclosed Letter which I regret exceedingly not having in my power to deliver in person, I onely had the pleasure of receiving yesterday, its detention has been owing to a long and dangerous illness of the Gentleman to whose care the Paquet was adressed in which it was contained.
The Friendship Mr Strahan has ever testified for our Family & that in particular He has lately shewn towards me in a degree I am ill able to express, makes me apprehensive that a desire of obtaining the Friendship and protection of Dr Franklin may have led him to say in my favor much more than I can possibly hope to merit & makes me almost afraid of what I otherwise should have thought a most singular Happiness the Honor of being known to You.
The very few People I know here & Mr. Bells recent illness at Ostend who proposed to Himself waiting on you previous to his setting off for Philadelphia onely permits me to hope how soon I may have it in my power to ask your comands for that part of the world.

I must beg pardon for sending these letters by the common Post the retirement in which I live not putting it in my power to find any private Hand on which I can depend. I have Sir the Honor to be your most Obedt & very Hle Servant
S Beckwith
 
Notation: S. Beckwith, July 17. 1782.
